HEXACOMB CORPORATION,                  )    APPEAL FROM
                                            )    THE CIRCUIT COURT
         Plaintiff-Appellant,               )    COOK COUNTY.
                                            )
                                            )
         v.                                 )    No. 95 CH 359
                                            )                
CORRUGATED SYSTEMS, INC.,              )    
HONEYCOMB PRODUCTS CORPORATION,        )    
and DAVID F. MCCARTHY                  )    
                                            )    THE HONORABLE,
         Defendants-Appellees.              )    ALBERT J. GREEN,
                                            )    JUDGE PRESIDING.
                                            )
         
         PRESIDING JUSTICE COUSINS delivered the opinion of the
court:
         Plaintiff Hexacomb Corporation (Hexacomb) filed suit seeking
preliminary and permanent injunctive relief and replevin for
misappropriation of trade secrets and tortious interference with
a contractual and business relationship against defendants
Corrugated Systems, Inc. (Corrugated), Honeycomb Products
Corporation (Honeycomb), and David F. McCarthy (McCarthy).  This
action followed the conclusion of an action brought by Hexacomb
in United States District Court.  
         Plaintiff appeals from an order in which the trial court
dismissed its suit against defendants, denied its motion for
summary judgment, and granted defendants' motion for summary
judgment.   On appeal, plaintiff contends that: (1) the circuit
court erred in granting summary judgment for defendants based on
the doctrine of collateral estoppel, and (2) the circuit court
erred in dismissing all three counts of the complaint against all
three of the defendants.
BACKGROUND
         Hexacomb is an Illinois corporation in the business of
selling honeycomb paper products. One of the honeycomb products
manufactured by plaintiff is a double-faced sandwich panel made
of a paper honeycomb core.  The paper honeycomb core is made on a
core-making machine designed and manufactured by plaintiff. The
core-making machine is a large machine that is 70 to 80 feet
long, about 12 feet tall and 10 feet across.  
         From 1972 to May 7, 1992, plaintiff employed George T.
Wroblewski, Sr. (George Sr.), as its maintenance supervisor. 
George Sr. was responsible for, among other things, designing and
building plaintiff's core-making machines.  From 1979 to May
1992, plaintiff also employed George Sr.'s son, George
Wroblewski, Jr. (George Jr.), who also worked in plaintiff's
maintenance department and performed maintenance on plaintiff's
core-making machines.  
         In or about September 1986, plaintiff employed defendant
David F. McCarthy (McCarthy) as plaintiff's director of sales.  
In April 1992, George Sr. left plaintiff to start GTW
Enterprises, Inc. (GTW).  Shortly thereafter, George Jr. and
Andrew Wroblewski, another one of George's sons, left plaintiff